Citation Nr: 0841886	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO .  06-34 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating (i.e., a 
rating higher than zero percent) for residuals of a right 
ankle strain.

2.  Entitlement to an initial compensable rating for right 
thigh neuropathy.

3.  Entitlement to an initial compensable rating for 
seasonal allergic rhinitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from December 
1983 to May 2005.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
granted service connection for residuals of a right ankle 
strain, and for meralgia paresthetica of the right thigh, 
seasonal allergic rhinitis, and urticaria, all with initial 
noncompensable (zero percent) ratings effective retroactively 
from June 1, 2005, the day after the veteran was discharged 
from service.  He wants higher initial ratings for these 
disabilities.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).

Although the veteran filed a Notice of Disagreement (NOD) in 
response to the June 2005 rating decision appealing all four 
issues - right ankle strain, meralgia paresthetica of the 
right thigh, seasonal allergic rhinitis, and urticaria - he 
only filed a substantive appeal (VA Form 9) as to three:  the 
right ankle strain, meralgia paresthetica of the right thigh, 
and seasonal allergic rhinitis.  See 38 C.F.R. § 20.200 
(2008).  Therefore, the urticaria claim is not currently 
before the Board.


FINDINGS OF FACT

1.  The veteran has a right ankle disability manifested by 
pain but no limitation of motion.

2.  The veteran has right thigh neuropathy manifested by an 8 
cm. by 1.2 cm. area of paraesthesia on the mid-anterior 
thigh.

3.  The veteran has seasonal allergic rhinitis, but does not 
have obstruction of the nasal passages or nasal polyps.



CONCLUSIONS OF LAW

1.  The criteria are not met for an initial compensable 
rating for the veteran's right ankle strain.  38 U.S.C.A. § 
1155 (West Supp. 2005); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, 
Diagnostic Codes 5271 (2008).

2.  The criteria are not met for an initial compensable 
rating for the veteran's neuropathy of the right thigh.  38 
U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 
4.124a, Diagnostic Code 8629 (2008).

3.  The criteria are not met for an initial compensable 
rating for the veteran's seasonal allergic rhinitis.  
38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 
4.97, Diagnostic Code 6522 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).



To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) was sent to 
the veteran in January 2005, prior to the RO's initial 
adjudication of his claims in June 2005 - keeping in mind 
that his claims initially arose in the context of him trying 
to establish his underlying entitlement to service 
connection, since granted in the June 2005 rating decision at 
issue.  The letter informed him of the evidence required to 
substantiate his claims, as well as of his and VA's 
respective responsibilities in obtaining supporting evidence.  
A March 2006 letter also apprised him of the downstream 
disability rating and effective date elements of his claims.

In Goodwin v. Peake, 22 Vet. App. 128 (2008), the U.S. Court 
of Appeals for Veterans Claims (Court) addressed the question 
of who - the appellant or VA, bears the burden of proof in 
demonstrating how a VCAA notice error has adversely affected 
the essential fairness of the adjudication when the claim 
submitted has been substantiated, e.g., a claim for service 
connection has been granted and a disability rating and 
effective date have been assigned.  Consistent with its prior 
decisions in Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007) - which the Court 
found had not been explicitly or implicitly overruled by the 
intervening decision of the U.S. Court of Appeals for the 
Federal Circuit in Sanders v. Nicholson, 487 F.3d 881 (2007), 
petition for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008) 
- the Court held that where a claim has been substantiated 
after the enactment of the VCAA, the appellant bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to any downstream elements.  "[O]nce a 
decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess, 19 Vet. App. at 490.  Thereafter, once a notice of 
disagreement (NOD) has been filed, the notice requirements of 
38 U.S.C. §§ 5104 and 7105 control as to the further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  As a 
caveat, the Court reserved for future consideration whether a 
different rule should apply in situations, unlike in this 
case, where the claimant's initial service connection 
application raises an effective date issue (or disability 
rating issue) that requires more specific discussion of the 
evidentiary requirements pertaining to that element in the 
VCAA notice beyond the minimal information required by 
Dingess.

In any event, here, as mentioned, the RO sent the veteran a 
Dingess letter in March 2006.  The RO also sent a letter 
complying with Vasquez-Flores in May 2008.  

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical and other records that he and his representative 
identified.  In addition, he was examined for VA compensation 
purposes in February 2005 and June 2006 to assess the 
severity of his ankle, thigh and respiratory conditions, 
which are now the determinative issues.  Caffrey v. Brown, 6 
Vet. App. 377 (1994).  The reports of these examinations 
contain the required information to properly rate his 
disabilities.  38 C.F.R. § 4.2.  So there is no further 
development needed to meet the requirements of the VCAA or 
the Court.

II.  Increased Rating for Right Ankle Strain

In June 2005, the RO granted service connection for right 
ankle strain with an initial noncompensable rating.  The 
veteran does not believe that this rating sufficiently 
compensates him for the interference to his daily activities 
caused by his ankle condition.  See Fenderson, 12 Vet. App. 
at 125-26.  However for the reasons discussed below, the 
Board finds that the veteran is not entitled to a compensable 
rating for this condition.

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  And as already alluded to, since the 
veteran's claim arises from his disagreement with the initial 
rating assigned following the grant of service connection, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staging", with 
equal consideration for the entire body of evidence.  
Fenderson, 12 Vet. App. at 121-22.

The veteran's right ankle disability is currently rated as 0 
percent disabling under the diagnostic code for limitation of 
motion of the ankle.  38 C.F.R. § 4.71a, DC 5271.  DC 5271 
allows for a 10 percent rating for "moderate" limitation of 
motion of the ankle and a 20 percent rating for "marked" 
limitation of motion of the ankle.  38 C.F.R. § 4.71, Plate 
II (2008).

However, as no limitation of mobility has been noted for the 
veteran's right ankle and a 10 percent rating requires at 
least moderate limitation of motion, the veteran's condition 
would not warrant a 10 percent rating.  In this regard, both 
the February 2005 and June 2006 VA examination reports noted 
no limitation of motion of the veteran's right ankle; the 
ankle demonstrated full 20 degrees of active dorsiflexion and 
45 degrees of active plantar flexion at both exams.  Thus, no 
basis to assign compensable rating under DC 5271.

In addition to these criteria, the Board is generally 
required to consider whether an increased rating is warranted 
on the basis of functional loss due to pain or due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  But as neither VA 
examiner found pain, fatigue, weakness, lack of endurance or 
incoordination on range of motion testing, there is no basis 
to assign a higher rating based on these criteria.  The 
February 2005 VA examination found tenderness on palpation of 
the ankle.  However, neither examiner found pain, fatigue, 
weakness, lack of endurance or incoordination on range of 
motion testing; nor did they find any evidence of edema, 
effusion or instability.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against a compensable rating 
for the veteran's service-connected right ankle strain.  And 
as the preponderance of the evidence is against his claim, 
the doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  Accordingly, the appeal as to 
this claim is denied.

III.  Increased Rating for Right Thigh Neuropathy

In June 2005, the RO granted service connection for meralgia 
paresthetica of the right thigh with an initial 
noncompensable rating.  The veteran wants a higher rating for 
this condition.  See Fenderson, 12 Vet. App. at 125-26.  
However for the reasons discussed below, the Board finds the 
veteran is not entitled to a compensable rating for this 
condition.

The veteran's neurological disorder has been rated under the 
diagnostic code for incomplete paralysis of the external 
cutaneous nerve of the thigh.  38 C.F.R. 
§ 4.121a, DC 8529.  Under this code, mild or moderate 
incomplete paralysis of the nerve warrants a 0 percent 
rating, and severe to complete paralysis of the nerve 
warrants a 10 percent rating.  Id.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Applying these criteria to this case, the Board finds that 
the veteran's neuropathy constitutes mild incomplete 
paralysis of the right external cutaneous nerve of the thigh, 
thereby precluding a compensable disability rating under DC 
8529.  In this regard, the June 2006 VA examination found an 
8 cm. by 1.2 cm. area of paraesthesia on the mid-anterior 
thigh but noted no functional loss due to this problem.  As 
there is no loss of muscle strength or function of the leg, 
it appears the only objective neurological finding was 
sensory loss of the anterior thigh.  As discussed above, 
wholly sensory symptoms should be rated as mild incomplete 
paralysis.  Mild incomplete paralysis of the external 
cutaneous nerve of the thigh warrants a 0 percent rating.  

In order to warrant a higher 10 percent rating, the veteran 
would need severe paralysis of the right external cutaneous 
nerve of the thigh.  Since the only objective manifestation 
involves mild sensory loss of the right thigh, with no loss 
of muscle strength, there is no basis to assign a compensable 
rating for this disability.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against a compensable rating 
for the veteran's service-connected right thigh neuropathy.  
And as the preponderance of the evidence is against his 
claim, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert, 1 Vet. App. 49 at 53-56.  Accordingly, the appeal as 
to this claim is denied.




IV. Increased Rating for Seasonal Allergic Rhinitis

In June 2005, the RO granted service connection for seasonal 
allergic rhinitis with an initial noncompensable rating.  The 
veteran wants a higher rating for this condition.  See 
Fenderson, 12 Vet. App. at 125-26.  However for the reasons 
discussed below, the Board finds the veteran is not entitled 
to a compensable rating for this condition.

Allergic rhinitis is rated under DC 6522.  This diagnostic 
code provides a 10 percent rating for allergic rhinitis 
without polyps, but with greater than 50-percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side.  The next higher rating of 30 percent requires 
evidence of polyps.  See 38 C.F.R. 
§ 4.97, DC 6522.  

Here, as shown by the medical evidence, the veteran does not 
have an obstruction of either nostril or nasal polyps 
necessary for a compensable rating.  In this regard, the June 
2006 VA examination report specifically states that there was 
no partial or complete obstruction of the nostrils or nasal 
polyps.  In short,  there is simply no basis to assign a 
compensable rating for the veteran's allergic rhinitis.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a compensable rating for allergic rhinitis.  
And as the preponderance of the evidence is against his 
claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.  Accordingly, the appeal 
concerning this claim is denied.

V.	Consideration of Extraschedular Evaluation

This case also does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular Rating Schedule standards and 
warrant referring this case to the Under Secretary for 
Benefits or to the Director of Compensation and Pension 
Service for consideration of an extra-schedular evaluation.  
38 C.F.R. § 3.321(b)(1).  Although, the veteran did submit a 
letter from the Postal Service, which found him not 
physically qualified for the position of City Carrier, there 
is no indication that the veteran's service-connected 
disabilities render him unfit to find any employment.  And, 
generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  So the Board does not 
have to refer this case for extra-schedular consideration.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996) Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An initial compensable rating for right ankle strain is 
denied

An initial compensable rating for right thigh neuropathy is 
denied

An initial compensable rating for allergic rhinitis is 
denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


